Title: To Benjamin Franklin from the Conte Saluzzo di Monesiglio, 1 July 1784
From: Saluzzo di Monesiglio, Conte Giuseppe Angelo
To: Franklin, Benjamin



Monsieur
Turin le 1er. juillet 1784

L’abbé Perno Piémontois ayant réüssi à appliquer un clavier à l’harmonique de manière à pouvoir jouer des airs comme l’on feroit avec le clavecin, je m’empresse d’en faire part à vôtre Excellence et de vous prier de nous apprendre si on n’a pas encore exécuté un pareil méchanisme à Paris, à Londres ou ailleurs, car la chose étant neuve, je me ferois un véritable plaisir de vous en faire passer la description et le dessein dont l’auteur seroit très charmé de vous faire hommage.

Je profite De cette même occasion pour vous annoncer la determination qu’a prise L’Académie de mettre bientôt sous presse le premier volume de ses nouveaux mémoires, espérant que vous voudrés y contribuer par quelqu’un de vos ouvrages, et en vous priant d’agréer les assurances des sentimens de ma plus sincère vénération pour la supériorité de vos lumières; j’ai l’honneur d’être avec le plus parfait respect De vôtre Excellence Monsieur Vôtre trés humble Et très obéïssant Serviteur et Confrere

LE Cte. De Saluces

